Citation Nr: 1342743	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia 


THE ISSUES

1.  Entitlement to service connection for disability manifested by a sensation of tightening and/or closing of the throat, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for disability of the right arm, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for disability of the left hand, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for disability of the right hand, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for disability of the feet, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for disability of the eyes, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

According to data obtained by the RO, the Veteran served on active duty from July 2002 to July 2006.  He is in receipt of the Combat Action Ribbon, among other decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, confirmed the previous denials of service connection for hearing loss, disabilities of the right arm, hands, feet, and eyes, and disability manifested by a sensation of tightening and/or closing of the throat.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  This matter also comes to the Board on appeal from a January 2008 RO rating decision that denied service connection for tinnitus.

In a February 2012 decision, the Board granted the petitions to reopen the claims of service connection for disabilities of the right arm, hands, feet, eyes, and throat; remanded these claims, as well as the petition to reopen the previously denied claim for service connection for hearing loss and his claim for service connection for tinnitus, for further development and consideration.  The Board also referred the issue of entitlement to service connection for pseudofolliculitis barbae (PFB) and a rating in excess of 10 percent for service-connected disability of the low back to the AOJ for appropriate action.

The issues of entitlement to service connection for a disability manifested by sensation of tightening and/or closing of the throat; and disabilities of the eyes, tinnitus, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  There is no competent and credible evidence establishing that the Veteran currently has a disability, to include arthritis or undiagnosed illness of the right arm, both hands, or feet.  

3.  By a decision entered in September 2006, the RO denied the Veteran's claim for service connection for hearing loss; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

4.  Some of the evidence received since that rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability of the right arm have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for establishing service connection for a disability of the right hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

3.  The criteria for establishing service connection for a disability of the left hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

4.  The criteria for establishing service connection for a disability of the feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

5.  The RO's September 2006 decision, denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2006).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disabilities of the Right Arm, 
Right Hand, Left Hand, and Feet.

A.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a September 2007 letter, issued prior to the rating decision on appeal, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the available service treatment records (STRs), private post-service treatment records, and VA examination records.

This matter was before the Board in February 2012, when the case was remanded to ask the Veteran to provide the names and addresses of all medical care providers who treated him for his claimed conditions since July 2006, notify the Veteran and his representative that VA has been unable to obtain a copy of the employment examination from McLeod Regional Medical Center, obtain a complete copy of the Veteran's service personnel records, and schedule the Veteran for VA examinations regarding the disabilities at issue.  The Board finds that the RO/AMC has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159 (2013), and that further attempts to obtain additional records would be futile.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.  The AMC scheduled the Veteran for VA examinations regarding these claims in March and April 2012, but he failed to report for them.  In a report of general information, dated in April 2012, the Veteran stated that he started a new job and could not report for the examinations.  The Veteran's representative also points out this fact regarding the Veteran's failure to report for his examinations.  The AMC rescheduled him for examinations regarding the disabilities at issue in June 2012, and he again failed to report for these examinations.  The Veteran's representative requests that the Veteran be scheduled for these examinations, noting the Veteran's new job.  The Board notes that the Veteran provided good cause for his failure to report for the March and April 2012 VA examinations, however, good cause has not been provided for his failure to report for the June 2012 examinations.  These examinations were scheduled after the Veteran notified the VA about his new job and were therefore, scheduled with the Veteran after consideration of this new job.  The Veteran has not provided good cause regarding his failure to report for the June 2012 examinations.  So the matter will be decided based upon the evidence of record.  38 C.F.R. § 3.655(b) (2013).  

All of the actions previously sought by the Board through its prior development request have been, where possible, completed as directed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Following remand and development, a supplemental statement of the case (SSOC) was issued in October 2012, which continued the previous denial and notified the Veteran of his failure to report for examinations.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


B.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3). 

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a). 


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service treatment records indicate he complained of foot trouble on routine examination in October 2003.  The examiner noted that a crate fell on the Veteran's foot three months ago, and that the condition resolved today.  Clinical examination was normal.  Also in October 2003, the Veteran complained of not being able to sleep, coughing, body aches, headaches and a sore throat.  Mild erythema of the throat was noted, and early bronchitis was diagnosed.  

At the Veteran's separation evaluation in April 2006, he complained of arthritis of the hands and feet, and ongoing feet and arm pain.  The Veteran stated that his overall health was better compared to his last physical examination.  He also stated that he did not suffer an injury or illness in service for which he did not seek medical care.  

A VA joints examination was conducted in December 2007.  The Veteran claimed a right shoulder/arm condition not specified.  He stated that he started noticing right shoulder pain and stiffness in 2004.  Right shoulder range of motion was normal and X-ray studies were negative.  The examiner stated that the objective data does not support a diagnosis of arthritis at this time.  

There are no post-service treatment records regarding the disabilities at issue contained in the Veteran's claims file.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Veteran contends that he has arthritis and suffers from continuous arthritis pain and symptomatology since service.  As a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis of arthritis, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion that he suffers from such a disorder is not competent medical evidence.  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  Besides entitlement to direct service connection for these conditions, and entitlement to presumptive service connection for arthritis; entitlement to presumptive service connection based on Persian Gulf service must also be considered.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded).

The probative evidence of record does not reflect the Veteran currently has an undiagnosed illness or medically unexplained chronic multisymptom illness related to his right arm, hands, or feet.  

Competent medical evidence is required to diagnose such conditions.  Moreover, the Board notes that the type of unexplained signs or symptoms for which service connection may be established, the regulations also define signs as involving objective evidence perceptible to an examining physician.  Thus, competent medical evidence is required and the Board has already determined that the Veteran's lay contentions are not a competent medical opinion on this matter.  See Jandreau, supra.  VA examinations were scheduled in 2012 to aid the Veteran in substantiating his claim.  However, he did not report to the examinations, and good cause for his failure to report has not been established.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the competent and probative evidence fails to show the Veteran with a diagnosed disability in his hands, right arm or feet, nor is there objective evidence of disability in these areas such that his complaints represent an undiagnosed illness.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.  

In reaching the conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


II.  Petition to Reopen

The RO, by a decision entered in September 2006, denied the Veteran's claim for service connection for hearing loss because the Veteran did not demonstrate hearing loss sufficient for VA purposes pursuant to 38 C.F.R. § 3.385.  


The Veteran submitted a duplicate claim in September 2007, which appears to be a photocopy of the original claim as even the date signed is identical.  He did not include any additional discussion or evidence with this duplicate claim.  Thus, he did not submit any new and material evidence during the one-year period following mailing of notice of the RO's September 2006 decision.  38 C.F.R. § 3.156(b).  The Veteran also did not file a notice of disagreement with the September 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2006 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Here, the evidence received since the time of the last final disallowance includes a private audiogram dated in October 2011 which shows puretone thresholds of 30 decibels in some frequencies and possibly 40 decibels at 1000 Hertz in the left ear.  This evidence was not before the RO when the Veteran's claims were denied in September 2006, relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran has current hearing loss) and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claims.  It is therefore new and material.  The claim for 
service connection for hearing loss is reopened.

In view of the Board's present action, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied with respect to the question of reopening as to this particular claim.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.



ORDER

Entitlement to service connection for a disability of the right arm is denied.

Entitlement to service connection for a disability of the right hand is denied.

Entitlement to service connection for a disability of the left hand is denied.

Entitlement to service connection for a disability of the feet is denied.  

The Veteran's claim for service connection for hearing loss is reopened; to this limited extent, the appeal is granted.


REMAND

As noted above, the Veteran provided good cause for his failure to report for his March 2012 VA mental disorder examinations, i.e., his new job.  However, he was not rescheduled for this examination.  The Board notes that the mental disorder examination was to determine if his diagnosed throat condition, globus hystericus, as set out in the report of a December 2007 ear, nose, and throat examination, was related to service.  Therefore, the Veteran should be provided another examination. 

The Board remanded the eye claim to enable the VA examiner who performed the Veteran's VA eye examination in January 2008 to review the Veteran's claims file and provide an addendum opinion.  The Board noted that if the examiner who previously evaluated the Veteran is unavailable, another examination was to be scheduled to obtain the opinions by a different examiner.  The AMC scheduled the Veteran for an eye examination in March 2012 for which he apparently failed to report.  However, neither the Veterans Health Information Systems and Technology Architecture (VISTA) imaging records or the subsequent October 2012 Supplemental Statement of the Case indicates whether the January 2008 examiner was available to provide the addendum opinion.  Even assuming that the January 2008 VA examiner was unavailable, as noted above, the Veteran provided good cause for his failure to report for his March 2012 VA eye examination, i.e., his new job.  However, he was not rescheduled for this examination.  Therefore, the Veteran should be provided another examination.   

The Veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  The Veteran was provided a May 2012 VA hearing loss and tinnitus examination.  The examiner found that the Veteran did not have hearing loss for VA disability compensation purposes.  The examiner also opined that it was less likely as not that the Veteran's tinnitus was caused by in-service noise exposure.  However, a private audiogram dated in October 2011 was not received by the VA until after the May 2012 examination, and therefore, not considered by the VA examiner.  This audiogram potentially shows hearing loss sufficient for VA purposes, at least in the left ear.  Thus, the examiner should be provided an opportunity to consider this evidence and provide addendum opinions.  

The October 2011 audiogram indicates that retesting was recommended for 30 
days.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his eye conditions, hearing loss and tinnitus since July 2006, to specifically include any follow-up audiograms conducted by Carolinas Hospital System.  After securing the necessary release the RO/AMC should request these records.

In addition, relevant treatment records from the VA Medical Center in Columbia, South Carolina dating since 2006 should be obtained.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination to address his globus hystericus.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran's reported history of a sensation of tightening and/or closing of the throat is consistent with a diagnosis of globus hystericus, as set out in the report of a December 2007 ear, nose, and throat examination, and, if so, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disorder had its onset in service or can otherwise be attributed to service.  In so doing, the examiner should discuss the significance, if any, of the fact that the Veteran reported during service in April 2006 that his throat "tightened up" at times.  A complete medical rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA eye examination. The claims file must be reviewed by the examiner.  All indicated tests should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the benign essential blepharospasm of the left upper eyelid, bilateral dry eyes with superficial corneal changes, and subepithelial stromal corneal scarring of the left eye can be attributed to service, to include in-service photorefractive keratectomy (PRK).  In so doing, the examiner should discuss the significance, if any, of the facts that the Veteran was noted to have a corneal abrasion during service in July 2003; that he was also assessed with "dry eyes" at that time; that he was assessed with contact lens sensitivity/infection in April 2004; that he was noted to have corneal abrasions in May 2004; that he complained of twitching eyelid in June 2005; and that, in April 2006, he complained of having "jumping eyes" since undergoing PRK in April 2005.  A complete medical rationale for all opinions expressed must be provided.  

4.  Make arrangements to provide the claims file to the VA examiner who performed the Veteran's VA hearing loss and tinnitus examination in May 2012.  The examiner should be asked to review the claims file and prepare a supplemental report addressing the following:

a. Whether the October 2011 private audiogram changes the examiner's conclusion that the Veteran's hearing is within normal limits for VA purposes in each ear and that tinnitus is not related to service.  Please explain the reason for your conclusion, to include whether the private audiogram is/is not a valid indicator of the actual level of hearing impairment.

b. If the October 2011 private audiogram is found to be valid and supports a finding of hearing loss in either or both ears, please provide an opinion as to whether that hearing loss is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) related to any incident of the Veteran's combat service, to include noise exposure.  Please explain the reason for the conclusion reached.  

c. If the hearing loss is deemed related to service, is the tinnitus related to that hearing loss?  Please explain the reason for the conclusion reached.  

5.  After conducting any additional development deemed necessary, the issues remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.  Thereafter, the claims file should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


